STOCK RESTRICTION AND

REGISTRATION RIGHTS AGREEMENT

 

This Stock Restriction and Registration Rights Agreement dated as of December
____, 2004 (the "Agreement") is by and among Good Times Restaurants Inc., a
Nevada corporation (the "Company"), and the undersigned investor (the
"Investor") in shares of the Company's Series B Convertible Preferred Stock,
$0.001 par value per share (the "Series B Preferred Stock").

 

RECITALS

WHEREAS, the Company and the Investor have entered into that certain Securities
Purchase Agreement dated as of December ____, 2004 (the "Purchase Agreement"),
whereby upon the Closing of the Purchase Agreement the Company shall issue to
the Investor a total of 60,000 shares of the Company's Series B Preferred Stock;
and

 

WHEREAS, in connection with the issuance of such shares of Series B Preferred
Stock, the Company and the Investor have agreed that the Company shall grant to
the Investor certain registration rights with respect to the shares of the
Company's Common Stock, $0.001 par value per share (the "Common Stock"), into
which the shares of Series B Preferred Stock issued under the Purchase Agreement
may be converted, under the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Purchase Agreement, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

AGREEMENT

Certain Definitions.  For purposes of this Agreement, the following terms shall
have the following respective meanings:

 

"Business Day" shall mean a day other than a Saturday or Sunday or any federal
holiday in the United States.

 

"Effectiveness Period" shall have the meaning set forth in Section 2(b) hereof.

 

"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended.

"Form S-3 shall mean such form under the Securities Act as in effect on the date
hereof or any registration form under the Securities Act subsequently adopted by
the SEC that permits inclusion or incorporation of substantial information by
reference to other documents filed by the Company with the SEC.

 

"Prospectus" shall mean the prospectus included in the Shelf Registration
Statement, as amended or supplemented by any prospectus supplement and by all
other amendments thereto, including post-effective amendments, and all material
incorporated by reference into such Prospectus.

 

"Registrable Securities" means the shares of Common Stock into which the shares
of Series B Preferred Stock issued to the Investor under the Purchase Agreement
may be converted, until in the case of such shares of Common Stock the earliest
of (i) the effective registration under the Securities Act and resale in
accordance with the registration statement covering such shares, (ii) at such
time that such shares can be sold by the particular Investor (and any affiliate
of the Investor with whom such Investor must aggregate its sales under Rule 144)
in compliance with Rule 144 under the Securities Act in any three month period
without volume limitations and without registration, or (iii) the sale of such
shares to the public under Rule 144.

 

"Rule 144" shall mean Rule 144 promulgated by the SEC under the Securities Act.

 

"Sale Notice" shall have the meaning set forth in Section 3(e) hereof.

 

"Securities Act" shall mean the Securities Act of 1933, as amended.

 

"SEC" shall mean the United States Securities and Exchange Commission.

 

"Shelf Registration Statement" shall have the meaning set forth in Section 2(a)
hereof.

 

"Suspension Period" shall have the meaning set forth in Section 3(b)(i) hereof.

 

"Underwritten Registration" or "Underwritten Offering" shall mean a registration
or offering in which securities of the Company are sold to an underwriter for
reoffering to the public.

"Violation" shall have the meaning set forth in Section 5(a) hereof.

 

All other capitalized terms used but not defined herein shall have the
respective meanings given to them in the Purchase Agreement.

 

Shelf Registration and Stock Transfer Restrictions.

 

Filing of Registration Statement.  Promptly following the Closing of the
Purchase Agreement, the Company shall file with the SEC a registration statement
on Form S-3 (or, if Form S-3 is not then available, on such form of registration
statement that is then available to effect a registration of all Registrable
Securities held by the Investor) pursuant to Rule 415 under the Securities Act
for the purpose of registering under the Securities Act all of the Registrable
Securities held by the Investor for resale by, and for the account of, the
Investor as selling stockholders thereunder in order that such registration
statement shall be declared effective by the SEC upon the request of the Company
no later than the expiration of three months from the Closing of the Purchase
Agreement (the "Shelf Registration Statement").  The Company shall be obligated
to file only one Shelf Registration Statement pursuant to this Agreement, and
shall include the Investor therein.

 

Effectiveness Period.  Subject to Section 3(b)(i) hereof, the Company shall use
its best efforts to keep the Shelf Registration Statement continuously
effective, supplemented and amended as required pursuant to the provisions of
Section 3(b) hereof to the extent necessary to ensure that (i) it is available
for resales by the Investor and (ii) conforms with the requirements of this
Agreement and the Securities Act and the rules and regulations of the SEC
promulgated thereunder as announced from time to time for a period (the
"Effectiveness Period") from the effective date of the Shelf Registration
Statement until either of (i) the sale pursuant to the Shelf Registration
Statement of all the Registrable Securities or (ii) at such time that the
remaining Registrable Securities that are unsold by the Investor can be sold by
the Investor (and any affiliates of the Investor with whom the Investor must
aggregate their sales under Rule 144) in compliance with Rule 144 in any
three-month period without volume limitations and without registration.

 

Investor Information.  The Investor shall furnish to the Company such
information as the Company may reasonably request in writing in connection with
the Shelf Registration Statement, including information regarding the Investor,
the Registrable Securities held by the Investor, and the intended method of
disposition of such securities.  The Investor agrees to furnish promptly to the
Company all information required to be disclosed in order to make information
previously furnished to the Company by the Investor not materially misleading.

 

(d)   Restrictions on Transfer of Registrable Securities.

 

(i)   Restrictions.  Notwithstanding the registration of all Registrable
Securities for resale by the Investor, until a period of twelve months has
elapsed from the Closing of the Purchase Agreement no Investor shall make any
sale into the public market of the Investor's Registrable Securities.  In
addition, during the three-year period beginning on the first annual anniversary
date of the Closing of the Purchase Agreement, no Investor shall publicly sell
in any one month more than ten percent or in any 12-month period more than 33.33
percent of the Registrable Securities (on a non-cumulative basis).  The
foregoing restriction shall not apply to shares of Common Stock issued to the
Investor pursuant to the mandatory conversion provisions of the Series B
Preferred Stock set forth in the Company's Articles of Incorporation, as
amended.

 

(ii)  Transferees Bound.  Any transferee of shares of Series B Preferred Stock
or Registrable Securities pursuant to a transfer which is not prohibited by the
provisions of this Agreement shall be bound by the restrictions set forth in
this Agreement.

 

(iii) Restrictive Legends and Stop Transfer Instructions.  To ensure compliance
with this Agreement, each certificate representing the shares of Registrable
Securities shall bear, in addition to any legend or legends required by
applicable securities laws and any other agreements pertaining to such Shares, a
legend in substantially the following form:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS AND
CONDITIONS OF A STOCK RESTRICTION AND REGISTRATION RIGHTS AGREEMENT DATED
DECEMBER _______, 2004 WHICH PLACES CERTAIN RESTRICTIONS ON THE TRANSFER OF THE
SECURITIES REPRESENTED HEREBY.  A COPY OF SUCH STOCK RESTRICTION AND
REGISTRATION RIGHTS AGREEMENT IS AVAILABLE AT THE COMPANY'S PRINCIPAL EXECUTIVE
OFFICES.

 

The Company shall also be permitted to deliver to any transfer agent or
registrar of shares of Registrable Securities appropriate stop transfer
instructions covering certificates representing the shares of Registrable
Securities.

 

(iv)  Removal of Legends and Stop Transfer Instructions.  When the transfer
restrictions imposed by this Agreement terminate by reason of the passage of
time or otherwise, a holder of shares of Registrable Securities shall be
entitled to receive from the Company, without cost or expense, new certificates
representing such shares that do not bear the legend set forth above and shall
be entitled to have the stop transfer instructions referred to above cancelled
by the Company.

 

Registration Procedures.

 

In connection with the Shelf Registration Statement, the Company shall comply
with all the provisions of Section 3(b) hereof and shall, in accordance with
Section 2 hereof, prepare and file with the SEC a Shelf Registration Statement
relating to the registration on an appropriate form under the Securities Act.

 

In connection with the Shelf Registration Statement and any Prospectus required
by this Agreement to permit the resale of Registrable Securities, the Company
shall:

 

Subject to any notice by the Company in accordance with this Section 3(b) of the
existence of any fact or event of the kind described in Section 3(b)(iii)(D),
use its best efforts to keep the Shelf Registration Statement continuously
effective during the Effectiveness Period; upon the occurrence of any event that
would cause the Shelf Registration Statement or the Prospectus contained therein
(A) to contain a material misstatement or omission or (B) not be effective and
usable for the resale of Registrable Securities during the Effectiveness Period,
the Company shall file promptly an appropriate amendment to the Shelf
Registration Statement or a report filed with the SEC pursuant to Section 13(a),
13(c), 14 or 15(d) of the Exchange Act, in the case of clause (A), correcting
any such misstatement or omission, and, in the case of either clause (A) or (B),
use its best efforts to cause such amendment to be declared effective and the
Shelf Registration Statement and the related Prospectus to become usable for
their intended purposes as soon as possible thereafter.  Notwithstanding the
foregoing, the Company may suspend the effectiveness of the Shelf Registration
Statement by written notice to the Investor one time for a period not to exceed
an aggregate of thirty days in any ninety-day period (each such period, a
"Suspension Period") if:

 

(x)   an event occurs and is continuing as a result of which the Shelf
Registration Statement would, in the Company's reasonable judgment, contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading;
and

 

(y)   the Company reasonably determines that the disclosure of such event at
such time would have a material adverse effect on the business of the Company
and its subsidiaries, taken as a whole;

 

provided, that (A) in the event the disclosure relates to a previously
undisclosed proposed or pending material business transaction, the disclosure of
which would impede the Company's ability to consummate such transaction, the
Company may extend a Suspension Period from thirty days to forty-five days and
(B) the Suspension Periods shall not exceed an aggregate of sixty days in any
180-day period.  The Investor agrees to hold in confidence any communication by
the Company relating to an event described in Section 3(b)(i)(x) and (y) or
Section 3(b)(iii)(D).

 

Prepare and file with the SEC such amendments and post-effective amendments to
the Shelf Registration Statement as may be necessary to keep the Shelf
Registration Statement effective during the Effectiveness Period; cause the
Prospectus to be supplemented by any required Prospectus supplement, and as so
supplemented to be filed pursuant to Rule 424 under the Securities Act, and to
comply fully with the applicable provisions of Rules 424 and 430A under the
Securities Act in a timely manner; and comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by the
Shelf Registration Statement during the applicable period in accordance with the
intended method or methods of distribution by the sellers thereof set forth in
the Shelf Registration Statement or supplement to the Prospectus.

 

Advise the underwriter(s), if any, and, in the case of (A), (B), (C) and (D)
below, the Investor, promptly and, if requested by such persons, to confirm such
advice in writing:

 

when the Prospectus or any Prospectus supplement or post-effective amendment has
been filed, and, with respect to the Shelf Registration Statement or any
post-effective amendment thereto, when the same has become effective, of any
request by the SEC for amendments to the Shelf Registration Statement or
amendments or supplements to the Prospectus or for additional information
relating thereto, of the issuance by the SEC of any stop order suspending the
effectiveness of the Shelf Registration Statement under the Securities Act or of
the suspension by any state securities commission of the qualification of the
Registrable Securities for offering or sale in any jurisdiction, or the
initiation of any proceeding for any of the preceding purposes, or of the
existence of any fact or the happening of any event, during the Effectiveness
Period, that makes any statement of a material fact made in the Shelf
Registration Statement, the Prospectus, any amendment or supplement thereto, or
any document incorporated by reference therein untrue, or that requires the
making of any additions to or changes in the Shelf Registration Statement or the
Prospectus in order to make the statements therein not misleading.

 

If at any time the SEC shall issue any stop order suspending the effectiveness
of the Shelf Registration Statement, or any state securities commission or other
regulatory authority shall issue an order suspending the qualification or
exemption from qualification of the Registrable Securities under state
securities or blue sky laws, the Company shall use its best efforts to obtain
the withdrawal or lifting of such order at the earliest practicable time.

 

Furnish to one counsel for the Investor and each of the underwriter(s), if any,
before filing with the SEC, a copy of the Shelf Registration Statement and
copies of any Prospectus included therein or any amendments or supplements to
either of the Shelf Registration Statement or Prospectus (other than documents
incorporated by reference after the initial filing of the Shelf Registration
Statement), which documents will be subject to the review of such counsel and
underwriter(s), if any, for a period of five Business Days, and the Company
shall not file the Shelf Registration Statement or Prospectus or any amendment
or supplement to the Shelf Registration Statement or Prospectus (other than
documents incorporated by reference) to which such counsel or the
underwriter(s), if any, shall reasonably object within five Business Days after
the receipt thereof.  Such counsel or underwriter, if any, shall be deemed to
have reasonably objected to such filing if the Shelf Registration Statement,
amendment, Prospectus or supplement, as applicable, as proposed to be filed,
contains a material misstatement or omission.

 

Subject to the execution of a confidentiality agreement reasonably acceptable to
the Company, make available at reasonable times for inspection by one or more
representatives of the Investor, any underwriter participating in any
distribution pursuant to the Shelf Registration Statement, and any attorney or
accountant retained by the Investor or any of the underwriter(s), all financial
and other records, pertinent corporate documents and properties of the Company
as shall be reasonably necessary to enable them to exercise any applicable due
diligence responsibilities, and cause the Company's officers, directors,
managers and employees to supply all information reasonably requested by any
such representative or representatives of the Investor, underwriter, attorney or
accountant in connection with the Shelf Registration Statement; provided,
however, that any information designated by the Company as confidential at the
time of delivery of such information shall be kept confidential by the recipient
thereof.

 

If requested by the Investor or the underwriter(s), if any, incorporate in the
Shelf Registration Statement or Prospectus, pursuant to a supplement or
post-effective amendment if necessary, such information as the Investor and
underwriter(s), if any, may reasonably request to have included therein,
including, without limitation: (1) information relating to the "plan of
distribution" of the Registrable Securities and (2) any other terms of the
offering of the Registrable Securities; and make all required filings of such
Prospectus supplement or post-effective amendment as soon as reasonably
practicable after the Company is notified of the matters to be incorporated in
such Prospectus supplement or post-effective amendment.

 

Furnish to the Investor and each of the underwriter(s), if any, without charge,
at least one copy of the Shelf Registration Statement, as first filed with the
SEC, and of each amendment thereto (and any documents incorporated by reference
therein or exhibits thereto (or exhibits incorporated in such exhibits by
reference) as such person may request in writing).

 

Deliver to the Investor and each of the underwriter(s), if any, without charge,
as many copies of the Prospectus (including each preliminary prospectus) and any
amendment or supplement thereto as such persons reasonably may request; subject
to any notice by the Company in accordance with this Section 3(b) of the
existence of any fact or event of the kind described in Section 3(b)(iii)(D),
the Company hereby consents to the use of the Prospectus and any amendment or
supplement thereto by the Investor and each of the underwriter(s), if any, in
connection with the offering and the sale of the Registrable Securities covered
by the Prospectus or any amendment or supplement thereto.

 

If an underwriting agreement is entered into and the registration is an
Underwritten Registration, the Company shall:

 

upon request, furnish to the Investor and each underwriter, if any, in such
substance and scope as they may reasonably request and as are customarily made
by issuers to underwriters in primary underwritten offerings, upon the date of
closing of any sale of Registrable Securities in an Underwritten Registration:

 

a certificate, dated the date of such closing, signed by the Chief Executive
Officer of the Company confirming, as of the date thereof, such matters as such
parties may reasonably request;

 

an opinion, dated the date of such closing, of counsel to the Company covering
such matters as are customarily covered in legal opinions to underwriters in
connection with primary underwritten offerings of securities; and

 

a customary comfort letter, dated the date of such closing, from the Company's
independent accountants (and from any other accountants whose report is
contained or incorporated by reference in the Shelf Registration Statement and
from whom such a letter may be obtained), in customary form and covering matters
of the type customarily covered in comfort letters to underwriters in connection
with primary underwritten offerings of securities;

set forth in full in the underwriting agreement, if any, indemnification
provisions and procedures which provide rights no less protective than those set
forth in Section 5 hereof with respect to all parties to be indemnified; and
deliver such other documents and certificates as may be reasonably requested by
such parties to evidence compliance with clause (A) above and with any customary
conditions contained in the underwriting agreement or other agreement entered
into by the Investor pursuant to this clause (ix).

 

Before any public offering of Registrable Securities, cooperate with the
Investor, the underwriter(s), if any, and their respective counsel in connection
with the registration and qualification of the Registrable Securities under the
securities or blue sky laws of such jurisdictions as the Investor or
underwriter(s), if any, may reasonably request and do any and all other acts or
things necessary or advisable to enable the disposition in such jurisdictions of
the Registrable Securities covered by the Shelf Registration Statement;
provided, however, that the Company shall not be required (A) to register or
qualify as a foreign corporation or a dealer of securities where it is not now
so qualified or to take any action that would subject it to the service of
process in any jurisdiction where it is not now so subject or (B) to subject
itself to taxation in any such jurisdiction if it is not now so subject.

 

Cooperate with the Investor and the underwriter(s), if any, to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be sold and not bearing any restrictive legends (unless required
by applicable securities laws to which the Registrable Securities are subject);
and enable such Registrable Securities to be in such denominations and
registered in such names as the Investor or the underwriter(s), if any, may
reasonably request at least two Business Days before any sale of Registrable
Securities made by such underwriter(s).

 

Use its best efforts to cause the Registrable Securities covered by the Shelf
Registration Statement to be registered with or approved by such other United
States or state governmental agencies or authorities as may be necessary to
enable the sellers thereof or the underwriter(s), if any, to consummate the
disposition of such Registrable Securities, subject to the proviso in clause (x)
above.

 

Subject to Section 3(b)(i) hereof, if any fact or event contemplated by
Section 3(b)(iii)(D) hereof shall exist or have occurred, use its best efforts
to prepare a supplement or post-effective amendment to the Shelf Registration
Statement or related Prospectus or any document incorporated therein by
reference or file any other required document so that, as thereafter delivered
to the purchasers of Registrable Securities, the Prospectus will not contain an
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading.

 

Cooperate and assist in any filings required to be made with the NASD and in the
performance of any due diligence investigation by any underwriter that is
required in accordance with the rules and regulations of the NASD.

 

Otherwise use its best efforts to comply with all applicable rules and
regulations of the SEC and all reporting requirements under the rules and
regulations of the Exchange Act.

 

Cause all Registrable Securities covered by the Shelf Registration Statement to
be listed or quoted, as the case may be, on each securities exchange or
automated quotation system on which securities issued by the Company of the same
series are then listed or quoted.

 

Provide promptly to the Investor upon written request each document filed with
the SEC pursuant to the requirements of Section 13 and Section 15 of the
Exchange Act after the effective date of the Shelf Registration Statement,
unless such documents are available through the SEC's Electronic Data Gathering,
Analysis and Retrieval ("EDGAR") system.

 

Use its best efforts to qualify for registration on Form S-3 or its successor
form.

 

Otherwise use its best efforts to enable the Investor to dispose of the
Registrable Securities on the most favorable terms in the Company's customary
securities trading market.

 

The Investor agrees that, upon receipt of any notice from the Company of the
existence of any fact of the kind described in Section 3(b)(iii)(D) hereof, the
Investor shall, and shall use its reasonable best efforts to cause any
underwriter(s) in an Underwritten Offering to, forthwith discontinue disposition
of Registrable Securities pursuant to the Shelf Registration Statement until:

 

the Investor has received copies of the supplemented or amended Prospectus
contemplated by Section 3(b)(xiii) hereof; or

 

the Investor is advised in writing by the Company that the use of the Prospectus
may be resumed, and has received copies of any additional or supplemental
filings that are incorporated by reference in the Prospectus.

If so directed by the Company, the Investor shall deliver to the Company (at the
Company's expense) all copies, other than permanent file copies then in such
Investor's possession, that the Investor agrees to retain, of the Prospectus
covering such Registrable Securities that was current at the time of receipt of
such notice of suspension.

 

The Investor shall furnish to the Company in writing such information regarding
the Investor and the proposed distribution by the Investor of its Registrable
Securities as the Company may reasonably request for use in connection with the
Shelf Registration Statement or Prospectus or preliminary Prospectus included
therein.  The Investor who intends to be named as a selling stockholder in the
Shelf Registration Statement shall promptly furnish to the Company in writing
all information required to be disclosed in order to make information previously
furnished to the Company by the Investor not materially misleading and such
other information as the Company may from time to time reasonably request in
writing.

 

Following the effectiveness of the Shelf Registration Statement, the Investor
shall notify the Company at least three Business Days prior to any intended
distribution or resale of Registrable Securities pursuant to the Shelf
Registration Statement (a "Sale Notice"), which notice shall be effective for
twenty Business Days.  The purpose of such Sale Notice is to enable the Company
to make during such notice period any required post-effective amendment to the
Shelf Registration Statement.  The Company shall hold in confidence such Sale
Notice and shall not utilize such information in any other manner for the
benefit of itself or of any other person.  The Investor agrees to hold any
communication by the Company in response to a Sale Notice in confidence.

 

Registration Expenses.  All expenses incurred in connection with the Company's
performance or compliance with this Agreement, including without limitation all
registration, filing and qualification fees, printing fees and expenses,
accounting fees and expenses, and fees and disbursements of counsel for the
Company, shall be borne by the Company.  Notwithstanding anything to the
contrary herein, the Company shall not be required to pay for: (a) the expenses,
fees and disbursements of counsel for the Investor or any underwriters, or
(b) any underwriting discounts, commissions and transfer taxes incurred in
connection with a resale of Registrable Securities.

 

Indemnification and Contribution.

 

Indemnification by the Company.  To the extent permitted by law, the Company
shall indemnify and hold harmless the Investor, the officers, directors,
stockholders, employees, representatives and agents of the Investor, legal
counsel and accountants for the Investor, any underwriter (as defined in the
Securities Act) for the Investor and each person, if any, who controls the
Investor or underwriter within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act, against any losses, claims, damages or
liabilities (joint or several) to which they may become subject under the
Securities Act, the Exchange Act or any other federal or state securities law,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based on any of the following statements, omissions
or violations (collectively a "Violation"): (i) any untrue statement or alleged
untrue statement of a material fact contained in the Shelf Registration
Statement, including any preliminary prospectus or final prospectus contained
therein or any amendments or supplements thereto, (ii) the omission or alleged
omission to state therein a material fact required to be stated therein, or
necessary to make the statements therein not misleading, or (iii) any violation
or alleged violation by the Company of the Securities Act, the Exchange Act, any
state securities law or any rule or regulation promulgated under the Securities
Act, the Exchange Act or any state securities law; and the Company shall
reimburse the Investor, underwriter or controlling person for any legal or other
expenses reasonably incurred, as incurred, in connection with investigating or
defending any such loss, claim, damage, liability or action; provided that the
indemnity agreement in this Section 5(a) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Company (which consent shall
not be unreasonably withheld or delayed), nor shall the Company be liable in any
such case for any such loss, claim, damage, liability or action to the extent
that it arises out of or is based on a Violation that occurs in reliance on and
in conformity with written information furnished expressly for use in connection
with such registration by the Investor, underwriter or controlling person.

 

Indemnification by the Investor.  To the extent permitted by law, the Investor
shall indemnify and hold harmless the Company, each of its directors and
officers who sign the registration statement, the stockholders, employees,
representatives and agents of the Company, legal counsel and accountants for the
Company, and each person, if any, who controls the Company within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, against any
losses, claims, damages or liabilities to which any of the foregoing persons may
become subject, under the Securities Act, the Exchange Act or any other federal
or state securities law, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based on any Violation, in
each case to the extent (and only to the extent) that such Violation occurs in
reliance on and in conformity with written information furnished by the Investor
expressly for use in connection with such registration; and the Investor shall
reimburse any person intended to be indemnified pursuant to this Section 5(b),
for any legal or other expenses reasonably incurred, as incurred, by such person
in connection with investigating or defending any such loss, claim, damage,
liability or action; provided that the indemnity agreement in this Section 5(b)
shall not apply to amounts paid in settlement of any such loss, claim, damage,
liability or action if such settlement is effected without the consent of the
Investor (which consent shall not be unreasonably withheld or delayed); and
provided further that in no event shall any indemnity by the Investor under this
Section 5(b), when aggregated with amounts contributed, if any, pursuant to
Section 5(d), exceed the net proceeds from the sale of Registrable Securities
hereunder received by the Investor.

 

Indemnifying Party Can Participate in Defense.  Promptly after receipt by an
indemnified party under this Section 5 of notice of the commencement of any
action (including any governmental action), such indemnified party shall, if a
claim in respect thereof is to be made against any indemnifying party under this
Section 5, deliver to the indemnifying party notice of the commencement thereof
and the indemnifying party shall have the right to participate in, and, to the
extent that the indemnifying party so desires, jointly with any other
indemnifying party similarly noticed, to assume the defense thereof with counsel
mutually satisfactory to the parties; provided that an indemnified party
(together with all other indemnified parties that may be represented without
conflict by one counsel) shall have the right to retain one separate counsel,
with the reasonable fees and expenses thereof to be paid by the indemnifying
party, if representation of such indemnified party by the counsel retained by
the indemnifying party would be inappropriate due to actual or potential
differing interests between such indemnified party and any other party
represented by such counsel in such proceeding.  The failure to notify the
indemnifying party within a reasonable time of the commencement of any such
action, if prejudicial to its ability to defend such action, shall relieve such
indemnifying party of any liability to the indemnified party under this
Section 5, but the omission to so notify the indemnifying party will not relieve
it of any liability that it may have to any indemnified party otherwise than
under this Section 5.

 

Contribution Where Indemnification Not Available.  If the indemnification
provided in this Section 5 is held by a court of competent jurisdiction to be
unavailable to an indemnified party with respect to any loss, liability, claim,
damage or expense referred to herein, then the indemnifying party, in lieu of
indemnifying such indemnified party hereunder, shall contribute to the amount
paid or payable by such indemnified party as a result of such loss, liability,
claim, damage or expense in such proportion as is appropriate to reflect the
relative fault of the indemnifying party on the one hand and of the indemnified
party on the other in connection with the statements or omissions that shall
have resulted in such loss, liability, claim, damage or expense, as well as any
other relevant equitable considerations; provided that in no event shall any
contribution by an Investor under this Section 5(d), when aggregated with
amounts paid, if any, pursuant to Section 5(b), exceed the net proceeds from the
sale of Registrable Securities hereunder received by the Investor.  The relative
fault of the indemnifying party and of the indemnified party shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission to state a material fact relates to
information supplied by the indemnifying party or by the indemnified party and
the parties' relative intent, knowledge, access to information, and opportunity
to correct or prevent such statement or omission.

 

Underwriting Agreement Shall Control.  Notwithstanding the foregoing, to the
extent that the provisions on indemnification and contribution contained in the
underwriting agreement entered into in connection with an Underwritten Offering
are in conflict with the foregoing provisions, the provisions in the
underwriting agreement shall control.

 

Survival of Indemnification Obligations.  The obligations of the Company and the
Investor under this Section 5 shall survive the completion of any offering of
Registrable Securities in a registration statement under this Agreement.

 

Reports under Exchange Act.  With a view to making available to the Investor the
benefits of Rule 144 or any other rule or regulation of the SEC that may at any
time permit an Investor to sell Registrable Securities to the public otherwise
than pursuant to the Shelf Registration Statement, the Company agrees to:

Make and keep available adequate current public information with respect to the
Company, as contemplated by Rule 144, at all times;

 

File with the SEC in a timely manner all reports and other documents required of
the Company under the Securities Act and the Exchange Act;

 

Furnish to the Investor, so long as the Investor owns any Registrable
Securities, promptly upon request:

 

a written statement by the Company that it has complied with the reporting
requirements of Rule 144, the Securities Act and the Exchange Act;

 

a copy of the most recent annual or quarterly report of the Company and such
other reports and documents so filed by the Company, unless such documents are
available through EDGAR; and

 

such other information as may be reasonably requested in availing the Investor
of any SEC rule or regulation that permits the selling of any such securities
without registration; and

 

Undertake any additional actions reasonably necessary to maintain the
availability of Rule 144.

 

Assignment of Rights.  The rights under this Agreement shall be assignable by
the Investor to any transferee of all or any portion of the Series B Preferred
Stock or the Registrable Securities if: (i) the Investor agrees in writing with
the transferee or assignee to assign such rights, and a copy of such agreement
is furnished to the Company within a reasonable time after such assignment,
(ii) the Company is, within a reasonable time after such transfer or assignment,
furnished with written notice of (a) the name and address of such transferee or
assignee and (b) the Registrable Securities with respect to which the rights
under this Agreement are being transferred or assigned, (iii) following such
transfer or assignment, the further disposition of such Registrable Securities
by the transferee or assignee is restricted under the Securities Act and
applicable state securities laws, (iv) at or before the time the Company
receives the written notice contemplated by clause (ii) of this sentence, the
transferee or assignee agrees in writing with the Company to be bound by all of
the provisions contained herein, and (v) such transfer shall have been made in
accordance with the applicable requirements of the Purchase Agreement.

 

Subsequent Registration Rights.  From and after the date of this Agreement, the
Company may enter into any agreement with any holder or prospective holder of
any securities of the Company that would allow such holder or prospective holder
to include such securities in the registration statement filed pursuant to the
provisions of Section 2 hereof, as long as under the terms of such agreement,
such holder or prospective holder may include such securities in any such
registration statement only to the extent that the inclusion of such securities
will not reduce the amount of the Registrable Securities of the Investor that
are included in the registration statement.

 

Underwritten Offering.  The Investor may sell his Registrable Securities through
an Underwritten Offering only with the Company's prior written consent, which
consent may not be unreasonably withheld or delayed.  In any such Underwritten
Offering the investment bankers and managers that will administer the offering
shall be selected by the Investor, provided that such investment bankers and
managers must be reasonably satisfactory to the Company.

 

Termination of Rights.  The rights granted under this Agreement shall terminate
as to the Investor at such time as the Investor can sell all Registrable
Securities beneficially held by the Investor (and any affiliate of the Investor
with whom the Investor must aggregate its sales under Rule 144) in compliance
with Rule 144 under the Securities Act in any three-month period without volume
limitations and without registration.

 

Specific Performance.  The Company hereby acknowledges and agrees that
irreparable harm would occur in the event any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached, and that damages would be an inadequate remedy for a breach
of this Agreement.  Therefore, the Company agrees that the Investor shall be
entitled to specific relief hereunder, including, without limitation, an order
of specific performance of the terms and provisions of this Agreement, in
addition to any other remedy to which they may be entitled at law or in equity. 
Any requirements for the securing or posting of any bond in connection with
obtaining any such remedy are hereby waived.

 

     Miscellaneous.

 

Notices.  All notices, consents, requests, instructions, authorizations,
approvals, waivers and other communications required or permitted by this
Agreement shall be in writing and shall be deemed duly given to a party when
(i) delivered to the appropriate address by hand or by nationally recognized
overnight courier service (costs prepaid); (ii) sent by facsimile or e-mail with
confirmation of transmission by the transmitting equipment; or (iii) received or
rejected by the addressee, if sent by certified mail, return receipt requested,
in each case to the addresses, facsimile numbers or e-mail addresses and marked
to the attention of the person (by name or title) designated in the Purchase
Agreement (or to such other address, facsimile number, e-mail address or person
as a party may designate by notice to the other parties).

 

Entire Agreement.  This Agreement sets forth the entire understanding of the
parties with respect to the subject matter hereof.

 

Binding Effect.  This Agreement shall inure to the benefit of, and shall be
binding upon, the parties hereto and their respective successors and permitted
assigns (including permitted transferees of shares of Registrable Securities). 
Nothing in this Agreement, expressed or implied, is intended to confer on any
person other than the parties hereto or their respective successors and
permitted assigns any rights, remedies, obligations or liabilities under or by
reason of this Agreement.

 

Assignment.  No party may assign its rights or delegate its obligations
hereunder (whether voluntarily, involuntarily, or by operation of law) without
the prior written consent of the other parties, except as otherwise provided in
Section 7 hereof.  Any such attempted assignment shall be null and void.

 

Further Assurances. The parties agree that at any time and from time to time,
upon the written request of a party, the parties will execute and deliver such
further documents and do such further acts and things as reasonably requested to
effect the purposes of this Agreement.

 

Amendments.  This Agreement may be amended only by an agreement in writing
executed by the Company and the holders of at least two-thirds of the interest
in the Registrable Securities.

 

Waiver.  The observance of any term of this Agreement may be waived only with
the written consent of the party to be bound by such waiver.  No failure on the
part of a party to exercise any right or remedy shall operate as a waiver
thereof.

 

Governing Law.  This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of Colorado, without regard
to any conflict of laws provisions thereof, except that the Nevada General
Corporation Law shall govern as to matters of corporate law pertaining to the
Company.

 

Jurisdiction and Venue.  The parties hereto agree that any actions, suits or
proceedings arising out of or relating to this Agreement, the transactions
contemplated hereby or any document referred to herein shall be brought solely
and exclusively in the courts of the State of Colorado located in the City and
County of Denver, Colorado and/or the courts of The United States of America
located in the City and County of Denver, Colorado (and the parties agree not to
commence any action, suit or proceeding relating thereto except in such courts),
and further agree that service of any process, summons, notice or document by
U.S. registered mail to the respective addresses referred to in Section 12(a)
hereof shall be effective service of process for any such action, suit or
proceeding brought against any party in any such court.  The parties irrevocably
and unconditionally waive any objection to the laying of venue of any action,
suit or proceeding arising out of this Agreement or the transactions
contemplated hereby, in the courts of the State of Colorado or The United States
of America located in the City and County of Denver, Colorado, and hereby
further irrevocably and unconditionally waive and agree not to plead or claim in
any such court that any such action, suit or proceeding brought in any such
court has been brought in an inconvenient forum.

 

Severability.  If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction to be invalid, void or
unenforceable under applicable law, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the term,
provision, covenant or restriction that is held to be invalid, void or
unenforceable shall be modified so that it accomplishes to the maximum extent
possible the original business purpose of such term, provision, covenant or
restriction in a valid and enforceable manner.

 

Attorney Fees.  If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement, the prevailing party shall be entitled to
recover reasonable attorney fees, costs and necessary disbursements in addition
to any other relief to which such party may be entitled.

 

Adjustments in Capitalization.  The Registrable Securities subject to this
Agreement shall be subject to proportionate and appropriate adjustment in the
event of any change in the number of outstanding shares of the Company's stock
that occurs by reason of a stock dividend or split, recapitalization,
reclassification, or other similar change in capitalization by the Company.

 

Headings.  The headings, subheadings and other captions of this Agreement are
for convenience and reference only and shall not be used in interpreting,
construing or enforcing any of the provisions of this Agreement.

 

Counterparts and Delivery of Signature Pages.  This Agreement may be executed in
any number of counterparts, and executed signature pages may be delivered by
facsimile or email transmission.

 

[Signature page follows]


IN WITNESS WHEREOF, this Registration Rights Agreement has been duly executed on
behalf of each of the parties hereto by their duly authorized representatives as
of the date first above written.

 

THE COMPANY:

GOOD TIMES RESTAURANTS INC.,

a Nevada corporation

 

By:__________________________________

Boyd E. Hoback,

President and Chief Executive Officer

 

INVESTOR:

 

 

_____________________________________

Printed name:  Eric Reinhard